Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/19/20, is a national stage entry of PCT/US2018/052080 , International Filing Date: 09/20/2018; PCT/US2018/052080 Claims Priority from Provisional Application 62561101, filed 09/20/2017. 

Status of Claims and Response to Restriction Requirement
Claims 1-5, 7-13, 15-16, 41, 50, 68, 71, 74, and 77 are pending as of the response filed on 3/7/22. Claims 6, 14, 17-40, 42-49, 51-67, 69-70, 72-73, 75-76, and 78-105 have been canceled. Applicant’s election without traverse of (a) mitochondrial encephalopathy, lactic acidosis, and stroke-like syndrome (MELAS); (b) ascorbic acid; and (c) isothiocyanate in the reply filed on 3/7/22 is acknowledged. 
The elected species have been found to be free of the prior art. Therefore, examination was extended to the full scope of the claimed species. 
Claims 1-5, 7-13, 15-16, 41, 50, 68, 71, 74, and 77 were examined.  Claims 1-5, 9-11, 15, 41, 50, 68, 71, 74, and 77 are rejected. Claims 7-8 and 12-13 are objected to. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9-10, 16, 68, 71, 74, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation of the method of claim 1, wherein a dose of reducing agent is administered between 2-8 hours after compound 1, 2, or 3.  However, claim 1 doesn’t recite the limitation of a reducing agent. There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, it is suggested “further” be added before “administered” in line 2 of the claim. Claim 4 is similarly rejected for depending on claim 3. 
Claim 9 recites the limitation of the method of claim 1, wherein from 10-50 mg/kg cystamine is administered. However, claim 1 doesn’t recite the limitation of cystamine. There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, it is suggested “further” be added before “administered” in line 2 of the claim. Claim 10 is similarly rejected for depending on claim 9.
Claim 16 recites a composition comprising compound 1 or compound 2, and another composition comprising compound 3, however, neither the chemical structures nor the chemical names of compound 1, compound 2, and compound 3 are recited in the claim. The claim is therefore indefinite, as the metes and bounds of the claim are indefinite. For the sake of providing compact prosecution, the chemical structure of compound 1, compound 2, and compound 3 were interpreted as shown in claim 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. To overcome this rejection, it is suggested that either the chemical structures or names of the compounds be added to the claim. 
Claim 68 recites an acid addition salt of compound 1, however, neither the chemical structure nor the chemical name of compound 1 is recited in the claim. The claim is therefore indefinite, as the metes and bounds of the claim are indefinite. Claims 71, 74, and 77 are similarly rejected for depending from claim 68. For the sake of providing compact prosecution, the chemical structure of compound 1 was interpreted as 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, as recited in claim 1. To overcome this rejection, it is suggested that either the chemical structure or name of the compound be added to claim 68. 



Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et. al., US 20040009613 A1 (publ. 1/15/2004).
The claim is drawn to a pharmaceutical composition comprising compound 3: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
Zhou discloses the following compound (Sheet 20 of 30, Fig. 13-3):  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The compound is structurally identical to compound 3. The claim only requires the presence of compound 3 in the pharmaceutical composition, therefore, the structural limitations of the claim are met by Zhou, and Zhou anticipates the claim. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. al., US 20040009613 A1 (publ. 1/15/2004).
The claim is drawn to a method for treating a cysteamine sensitive disorder in a subject comprising administering to the subject a therapeutically effective amount of the pharmaceutical composition of claim 41. 
Zhou teaches methods of identifying agents having activity as modulators of bromodomains (Title & abstract; para [0002]). Zhou further teaches a method of preventing and/or retarding the progression of, and/or treating HIV infection in an individual comprising administering to an individual in need a compound; in a specific embodiment, the compound is taught to be shown in Fig. 13 (para [0025]; p. 49, claims 14-20). Viral infections are included within Applicants’ definition of cysteamine sensitive disorders (see Applicants’ specification, p. 3, lines 13-19). Zhou further teaches pharmaceutical compositions comprising effective amounts of a compound as previously described, for administration (para [0151]). Zhou discloses the following compound in Fig. 13 (Sheet 20 of 30, Fig. 13-3):  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, which is structurally identical to compound 3.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention to have treated the cysteamine sensitive disorder, HIV infection, in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition comprising compound 3, in view of Zhou. Zhou teaches treating or inhibiting the progression of HIV infection in an individual comprising administering an effective amount of a compound shown in Fig. 13, and further includes compound 3 within Fig. 13, within a defined list of compounds. As such, one of ordinary skill in the art would have found it prima facie obvious to have arrived at treating HIV infection in a subject in need thereof comprising administering a pharmaceutical composition comprising  a therapeutically effective amount of compound 3 prior to the effective filing date of the claim, and have had a reasonable expectation of success. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 10-11, 15, 68, 71, 74, and 77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 and 13-18 of U.S. Patent No. 11173135 B2. The claims of the instant application are drawn to a method for treating a cysteamine sensitive disorder in a subject comprising administering to the subject a dose from 50-150 mg/kg of body weight of a compound of formula (1), (2), or (3), one or more times daily: 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or a pharmaceutical salt thereof. Instant claims 68, 71, and 74 are drawn to an acetate addition salt and a tartrate salt of compound (1), shown below, and a method of treating a cysteamine sensitive disorder in a subject comprising administering a therapeutically effective amount of this salt: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. The claims of US ‘135 are drawn to a method for treating a cysteamine sensitive disorder in a subject comprising administering a therapeutically effective amount of a compound selected from pantetheine-N-acetylcysteamine disulfide, or cysteamine-pantetheine disulfide, shown below: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. The compounds shown above are included in compounds (2) and (1), respectively, of the instant claims. While the claims of US ‘135 don’t explicitly recite a dose from 50-150 mg/kg of body weight of a subject as recited by instant claim 1, the disclosure of US ‘135 defines a useful range of cysteamine precursor compound for administration to a subject to range from about 0.01 g/kg to 0.5 g/kg body weight/day (Abstract; col. 110, line 61-col. 111, line 12), which corresponds to 10-500 mg/kg of body weight of compound. As the claims of US ‘135 recite administering a therapeutically effective amount of the above described cysteamine precursor compounds, the claims encompass a dose of 10-500 mg/kg body weight per day, which overlaps with the range of 50-150 mg/kg of body weight/day recited by the instant claims. Instant claim 2 recites that no reducing agent is administered to the treated subject, and the claims of US ‘135 don’t recite administering a reducing agent. Furthermore, instant claim 5 recites compound 1 or 2 in immediate release form; as the claims of US ‘135 don’t recite slow or prolonged release, it would have been obvious that the claims of US ‘135 encompass administering these compounds in immediate release form. Although the claims of US ‘135 don’t explicitly recite compound 1 (cysteamine-pantetheine disulfide) as the acetate salt as recited by instant claims 68, 71, and 74, the claims of US ‘135 do recite the compound to be administered for treating a cysteamine sensitive disorder as a pharmaceutical salt. The disclosure of US ‘135 defines pharmaceutical salts to include the acetate and tartrate salts (col. 35, line 59-col. 36, line 19); therefore, the claims of US ‘135 encompass treating a cysteamine sensitive disorder in a subject comprising administering compound 1, also known as cysteamine-pantethione disulfide as the 1:1 acetate salt as recited by instant claim 71, and the 1:1 tartrate salt as recited by instant claim 74. The instant claims and claims of US ‘135 are therefore not patentably distinct. 

Claim Objections
Claims 7-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statements
The IDS filed on 8/6/20 and 3/7/22 have been considered. 

Conclusion
Claims 1-5, 7-13, 15-16, 41, 50, 68, 71, 74, and 77 were examined.  Claims 1-5, 9-11, 15, 41, 50, 68, 71, 74, and 77 are rejected. Claims 7-8 and 12-13 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627